        Case 5:18-cv-01245-G Document 341 Filed 05/28/21 Page 1 of 10




                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

CMI ROADBUILDING, INC., and                      )
CMI ROADBUILDING, LTD.                           )
                                                 )
                            Plaintiffs,          )
              v.                                 )        Case No. CIV-18-1245-G
                                                 )
SPECSYS, INC.,                                   )
                                                 )
                            Defendant.           )

                                          ORDER

       Now before the Court is Plaintiffs’ Motion for Partial Summary Judgment on

Count V (Doc. No. 224) and supporting brief (Doc. No. 225). Defendant has responded

in opposition (Doc. No. 278) and Plaintiffs have replied (Doc. No. 312). The Court makes

its decision based on the parties’ written submissions.

  I.   Background

       This lawsuit stems from a series of purchase orders whereby Defendant SpecSys,

Inc. (“SpecSys”) agreed to manufacture mobile equipment and provide related design and

engineering services to Plaintiff CMI Roadbuilding, Inc. (“CMI”).          The business

relationship soured, resulting in claims and counterclaims, including, as relevant to the

Motion under review, Plaintiffs’ claim for breach of Purchase Order 18645 (“PO 18645”).

See Am. Compl. (Doc. No. 78) ¶¶ 111-116.

       As depicted in the image below, PO 18645 states: “This [purchase order] is being
        Case 5:18-cv-01245-G Document 341 Filed 05/28/21 Page 2 of 10




issued for TR-4 Development Project1 & TP-4 Engineering Project2 . . . . Per the attached

Proposal reference, please proceed with Control Support Services in accordance with your

proposal referenced above.” Doc. No. 78-26 at 16. Line 1 lists a price of $1,000 for

“Control Support Services” on the “TR-4 Development Project.” Id. Line 2 lists a price

of $1,000 for “Control Support Services” on the “TP-4 Engineering Project.” Id.




1
 The TR-4 Development Project is memorialized by Purchase Order 17580, whereby
SpecSys agreed to manufacture and assemble four TR-4 machines for CMI. See Doc. No.
78-16 at 2-11.
2
 The TP-4 Engineering Project is memorialized by Purchase Order 18643, whereby
SpecSys agreed to perform engineering updates to the concept design for CMI’s TP-4
machine. See Doc. No. 78-26 at 9-12.

                                           2
         Case 5:18-cv-01245-G Document 341 Filed 05/28/21 Page 3 of 10




       The “proposal” referenced in PO 18645 is PRP 022218_5816 (the “Proposal”), dated

February 22, 2018, whereby SpecSys offered to “provide support services for the IFM control

designs currently being utilized/implemented by CMI [] across [its] mobile construction

productions line.” Doc. No. 78-26 at 7. As depicted in the image below, the Proposal identified

the “initial effort” as involving “the J1939 CANBUS protocol, and Cummins engine data

communicating with the IFM control and display utilized on the TR-4 and TP-4.” Id. It proposed

an hourly rate of $100 per hour, not to exceed 20 hours, and listed a number of deliverables,

including a “project Kick Off Meeting . . . for each initiative,” “Performance & configuration

specifications discussed with CMI staff,” “Scope of Work discussed with CMI staff,” and “IFM

Controls/Code Development support/effort/labor for each initiative.” Id.




                                                3
        Case 5:18-cv-01245-G Document 341 Filed 05/28/21 Page 4 of 10




      On April 4, 2018, CMI issued a change order “increasing line 1 for an additional

20 hours of technical assistance” for “Control Support Services” on the “TR-4

Development Project.” Doc. No. 225-9 at 1. The relevant portion of the change order is

depicted in the image below.




      On May 31, 2018, SpecSys invoiced CMI $2,000 for 20 hours of technical

assistance under PO 18645, which CMI paid without objection. See Doc. No. 225-17.




                                          4
        Case 5:18-cv-01245-G Document 341 Filed 05/28/21 Page 5 of 10




       The instant lawsuit was filed on December 20, 2018, by CMI and its parent

company CMI Roadbuilding, Ltd.3 (collectively, “Plaintiffs”). Plaintiffs allege, among

other things, that SpecSys “fail[ed] to perform its obligations as set forth in PO 18645.”

Am. Compl. ¶ 114. The substance of these obligations is the subject of a fundamental

disagreement between the parties, as reflected in the briefs submitted in support of and in

opposition to the Motion under review.

       CMI’s position is that pursuant to PO 18645, SpecSys promised to resolve a coding

error in the TR-4 machine that was preventing the engine from communicating with the

machine’s display screen.4 Pls.’ Br. (Doc. No. 225) at 4. CMI contends that SpecSys

engineer Dane Kjer (“Kjer”) fixed the code, that SpecSys invoiced CMI $2,000 for the

project, and that, despite CMI’s payment of the invoice, SpecSys refused to deliver the

corrected code to CMI. Id. at 3-5.

       SpecSys denies that it agreed “to resolve all errors in the code for a fixed price or

in the very limited number of hours authorized.” Def.’s Resp. Br. (Doc. No. 278) at 9.

SpecSys argues that PO 18645 contemplated support services on an hourly basis and that

there was no fixed deliverable. According to SpecSys, the $2,000 invoice corresponds to



3
  CMI Roadbuilding, Ltd. is the alleged owner of certain information that is the subject of
a number of Plaintiffs’ claims. Am. Compl. ¶ 9.
4
  It is CMI’s position that PO 18645 constituted an offer, which SpecSys “accepted . . . by
beginning performance.” Am. Compl. ¶ 113. The Court need not decide whether PO
18645 constituted the transaction’s offer or acceptance; either way, the substance of PRP
022218_5816 was made part of the contract under the doctrine of incorporation by
reference. Cf. Mead Corp. v. McNally-Pittsburg Mfg. Corp., 654 F.2d 1197, 1205 (6th
Cir. 1981).

                                             5
             Case 5:18-cv-01245-G Document 341 Filed 05/28/21 Page 6 of 10




“time spent in reviewing the code, analyzing the code, debugging the code, writing code,

communicating with CMI,” and, ultimately, arriving at “the conclusion that the code was

not usable in its current form.” Id. at 13. SpecSys contends that the parties executed

subsequent agreements to continue the code resolution. Id.

 II.     Summary Judgment Standard

         Summary judgment is a means of testing in advance of trial whether the available

evidence would permit a reasonable jury to find in favor of the party asserting a claim.

The Court must grant summary judgment when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a).

         A party that moves for summary judgment has the burden of showing that the

undisputed material facts require judgment as a matter of law in its favor. Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986). To defeat summary judgment, the nonmovant need

not convince the Court that it will prevail at trial, but it must cite sufficient evidence

admissible at trial to allow a reasonable jury to find in the nonmovant’s favor—i.e., to

show that there is a question of material fact that must be resolved by the jury. See

Garrison v. Gambro, Inc., 428 F.3d 933, 935 (10th Cir. 2005). The Court must then

determine “whether the evidence presents a sufficient disagreement to require submission

to a jury or whether it is so one-sided that one party must prevail as a matter of law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).

         Parties may establish the existence or nonexistence of a material disputed fact by:

         •       citing to “depositions, documents, electronically stored information,

                                              6
           Case 5:18-cv-01245-G Document 341 Filed 05/28/21 Page 7 of 10




               affidavits or declarations, stipulations . . . , admissions, interrogatory
               answers, or other materials” in the record; or
       •       demonstrating “that the materials cited do not establish the absence or
               presence of a genuine dispute, or that an adverse party cannot produce
               admissible evidence to support the fact.”

Fed. R. Civ. P. 56(c)(1)(A), (B). While the Court views the evidence and the inferences

drawn from the record in the light most favorable to the nonmoving party, see Pepsi-Cola

Bottling Co. of Pittsburg, Inc. v. PepsiCo, Inc., 431 F.3d 1241, 1255 (10th Cir. 2005),

“[t]he mere existence of a scintilla of evidence in support of the [nonmovant’s] position

will be insufficient; there must be evidence on which the [trier of fact] could reasonably

find for the [nonmovant].” Liberty Lobby, 477 U.S. at 252.

III.   Analysis

       The foundational issue posed by Plaintiffs’ Motion involves the scope of SpecSys’

undertaking pursuant to PO 18645, which, in turn, presents an issue of contract

construction. Under Oklahoma law,5 the “paramount objective” of contract construction

is “to ascertain and give effect to the intention of the parties.” Husky Ventures, Inc. v. B55

Invs., Ltd., 911 F.3d 1000, 1015 (10th Cir. 2018). Where a contract is unambiguous, the

parties’ intention must be gleaned “from a four-corners’ examination of the instrument.”

Pitco Prod. Co. v. Chaparral Energy, Inc., 63 P.3d 541, 546 (Okla. 2003); see also

Campbell v. Indep. Sch. Dist. No. 01 of Okmulgee Cnty., 77 P.3d 1034, 1039 (Okla. 2003)

(“There is no need to resort to extrinsic evidence to ascertain a contract’s meaning where




5
  PO 18645 includes a choice-of-law provision calling for the application of Oklahoma
law. See Doc. No. 78-26 at 19.

                                              7
        Case 5:18-cv-01245-G Document 341 Filed 05/28/21 Page 8 of 10




its language is clear and explicit.”). If, on the other hand, a contract is ambiguous, its

meaning may be ascertained by reference to extrinsic evidence. Fowler v. Lincoln Cnty.

Conservation Dist., 15 P.3d 502, 507 (Okla. 2000).

       Whether a contract is ambiguous is a question of law to be determined according

to the following principles:

       (1) the language of a contract governs its interpretation, if the language is
       clear and explicit and does not involve an absurdity; (2) a contract is to be
       taken as a whole, giving effect to every part if reasonably practicable, each
       clause helping to interpret the others; (3) a contract must receive such an
       interpretation as will make it operative, definite, reasonable, and capable of
       being carried into effect; (4) words of a contract are to be given their ordinary
       and popular meaning; and (5) a contract may be explained by reference to
       the circumstances under which it was made, and the matter to which it relates.

Lawlis v. Moore Iron & Steel Corp., No. CIV-13-823-D, 2015 WL 9474291, at *4–5

(W.D. Okla. Dec. 28, 2015) (citing Okla. Stat. tit. 15, §§ 154, 155, 157, 159, 160, 163).

A contract is ambiguous if, applying the foregoing principles, it can be reasonably

interpreted as having two or more meanings. K & K Food Servs. v. S & H, Inc., 3 P.3d

705, 708 (Okla. 2000).

       The court may interpret an ambiguous contract at the summary judgment stage if

the extrinsic evidence presented does not create a genuine dispute of material fact. See

Valley View Dev., Inc. v. U.S. ex rel. U.S. Army Corps of Eng’rs, 721 F. Supp. 2d 1024,

1045 (N.D. Okla. 2010); SCO Grp., Inc. v. Novell, Inc., 578 F.3d 1201, 1214 (10th Cir.

2009). Otherwise, the meaning of an ambiguous contract is “a mixed question of law and

fact . . . for jury determination under proper instructions.” Fowler, 15 P.3d at 507; see

also Cinocca v. Baxter Labs., Inc., 400 F. Supp. 527, 532 (E.D. Okla. 1975) (“[C]ases


                                              8
         Case 5:18-cv-01245-G Document 341 Filed 05/28/21 Page 9 of 10




involving ambiguous contracts are inappropriate for summary judgment as there are

unresolved material issues of fact to be determined by the trier of fact.”).

       In this case, Plaintiffs have presented extrinsic evidence to support their proposed

construction of PO 18645—most notably, deposition testimony from various witnesses

and emails preceding the issuance of PO 18645 and the Proposal. See Pls.’ Br. at 2-5.

SpecSys, too, points to extrinsic evidence—in some instances, the same deposition

testimony on which Plaintiffs rely—to support its proposed construction and argues that

other evidence on which Plaintiffs rely is irrelevant and/or inadmissible. See Resp. Br.

(Doc. No. 278) at 6-13.

       Applying the authorities cited above, the Court concludes that PO 18645 is

ambiguous as to the scope of work required and that the extrinsic evidence cited in the

parties’ briefing reflects a genuine dispute of material fact as to the resolution of that

ambiguity. Thus, summary judgment is not appropriate on this claim. See Valley View,

721 F. Supp. 2d at 1045 (holding that “material factual disputes regarding the extrinsic

evidence in the record preclude[d] summary judgment in favor of [the plaintiff]”).

IV.    Plaintiffs’ Rule 56(g) Request

       Rule 56(g) of the Federal Rules of Civil Procedure states that “[i]f the court does

not grant all the relief requested by the motion, it may enter an order stating any material

fact . . . that is not genuinely in dispute.” Fed. R. Civ. P. 56(g). Invoking this rule,

Plaintiffs broadly request an order “identifying each material fact relevant to [their] [claim

for breach of PO 18645] that is not genuinely in dispute.” Pls.’ Br. at 9. The Court

declines to do so in the exercise of its discretion, as there remain significant factual

                                              9
        Case 5:18-cv-01245-G Document 341 Filed 05/28/21 Page 10 of 10




disputes pertaining to Plaintiffs’ claim for breach of PO 18645. See Fed. R. Civ. P. 56(g)

advisory committee’s note to 2010 amendment (“Even if the court believes that a fact is

not genuinely in dispute it may refrain from ordering that the fact be treated as

established.”); 10B Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 2737 (4th ed. 2021) (“The question whether to exercise [the] authority [to

establish undisputed facts under Rule 56(g)] is within the court’s discretion.”).

                                     CONCLUSION

       For the reasons outlined above, Plaintiffs’ Motion for Partial Summary Judgment

on Count V (Doc. No. 224) is DENIED

       IT IS SO ORDERED this 28th day of May, 2021.




                                            10
